                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                           No. 4:01-CR-47-2H
                           No. 4:16-CV-32-H


 NATHANIEL JACKSON,                   )
                                      )
             Petitioner,              )
                                      )
                                      )
             v.
                                      )              ORDER
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )




     This matter is before the court on government’s motion to

dismiss, [DE #102 and #123], petitioner’s motion to vacate under

28 U.S.C. § 2255, [DE #93].      Petitioner has also filed a motion

for reduction of sentence, [DE #92], to which the government has

responded.    The time for further filing has expired.

     This matter was stayed pending the resolution of United States

v. Brown, 868 F.3d 297, 298 (4th Cir. 2017), reh’g en banc denied,

891 F.3d 115 (4th Cir. 2018), cert. denied, 139 S. Ct. 14 (2018).

[DE #127].   Subsequent to the Supreme Court’s denial of certiorari

on October 15, 2018, petitioner filed a Notice of Withdrawal of

Motion to Vacate.     [DE #128].    In light of Brown, the stay is

hereby lifted.
    Due to the unique procedural posture of this case and out of

an abundance of caution, the court construes petitioner’s filing

as a motion to voluntarily dismiss his claims without prejudice

pursuant to Rule 41(a)(2).        There being no objection, the court

GRANTS   petitioner’s   motion,    [DE   #128],   and   hereby   DISMISSES

WITHOUT PREJUDICE petitioner’s claims against respondent.              All

other pending, related motions are deemed MOOT.            [DE #92, #93,

#95, #102, #123].   The clerk is directed to close this case.

    This 13th day of December 2018.




                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge
At Greenville, NC
#35




                                    2
